Title: From John Adams to James Warren, 17 September 1775
From: Adams, John
To: Warren, James


     
      Philadelphia Septr. 17. 1775
      Dr sir
     
     I have nothing in particular to write. Our most gracious K—— has given a fresh Proof of his Clemency, in his Answer to the City. But no more of Politicks, at present—if this Scratch of a Pen should fall into the Hands of the wiseacre Gage, as long as I confine myself, to Matrimony, and Horsemanship, there will be no Danger.
     Be it known to you then that two of the most unlikely Things, within the whole Compass of Possibility, have really, and actually happened. The first is the suden Marriage of our President, whose agreable Lady honours us with her Presence and contributes much to our good Humour, as well as to the Happiness of the President. So much for that.
     The next Thing is more wonderfull still.
     You know the Aversion, which your Secretary, has ever entertained to riding, on Horseback. He never would be perswaded to mount a Horse. The last time we were here, I often laboured to perswade him, for the Sake of his Health, but in vain.
     Soon after We sat out, on the last Journey, I reflected that some Degree of Skill and Dexterity in Horsemanship, was necessary to the Character of a Statesman. It would take more Time and Paper than I have to Spare, to shew the Utility of Horsemanship to a Politician; so I shall take this for granted. But I pointed out the particulars to him, and likewise shewed him that Sociability would be greatly promoted, by his mounting one of my Horses.
     On Saturday the second day of September 1775, in the Town of Grafton He was prevailed on to put my servant with his, into Harrisons Chaise and to mount upon my Horse, a very genteel, and easy little Creature.
     We were all disappointed and Surprized, instead of the Taylor riding to Brentford We beheld, an easy, genteel Figure, upon the Horse, and a good deal of Spirit and facility, in the Management of the Horse, insomuch that We soon found our Servants were making Some disagreable Comparisons, and Since our Arrival here I am told that Fessenden (impudent Scoundrel!) reports that the Secretary rides fifty per Cent better than your Correspondent.
     In this manner, We rode to Woodstock, where we put up for the Sabbath. It was Soon observed that the Secretary, could not Sit So erect in his Chair as he had Sat upon his Horse, but Seemed to be neither sensible of the Disease or the Remedy. I Soon perceived and apprised him of both. On Sunday Evening, at Mr. Dexters, where we drank Coffee and Spent an agreable Evening I perswaded him to purchase, two yards of flannell which we carried to our Landlady, who, with the assistance of a Taylor Woman in the House, made up a Pair of Drawers, which the next Morning were put on, and not only defended the Secretary from any further Injury, but entirely healed the little Breach which had been begun.
     Still an Imperfection, remained. Our Secretary had not yet learned to mount and dismount—two Servants were necessary to attend upon these occasions, one to hold the Bridle and Stirrup, the other to boost the Secretary. This was rather a ridiculous Circumstance Still. At last, I undertook to instruct him the necessary Art of mounting. I had my Education to this Art, under Bates, the celebrated Equerry, and therefore might be Supposed to be a Master of it. I taught him, to grasp the Bridle, with his Right Hand over the Pummell of his Saddle, to place his left Foot firm in the Stirrup; to twist his left Hand into the Horses Main, about half Way between his Ears and his Shoulders, and then a vigorous Exertion of his Strength would carry him very gracefully into the Seat, without the least Danger of falling over on the ot her Side. The Experiment was tryed and Succeeded to Admiration.
     Thus equipped and instructed, our Horseman rode all the Way from Woodstock to Philadelphia, sometimes upon one of my Horses, Sometimes on the other. And Acquired fresh Strength, Courage, Activity and Spirit every day. His Health is much improved by it, and I value myself, very much upon the Merit of having probably added Several years, to a Life So important to his Country, by the little Pains I took to perswade him to mount and teach him to ride.
     
     Sully and Cecil were both Horsemen, and you know I would not have our American, inferiour to them in the Smallest Accomplishment.
     Pray Mrs. Warren to write to me. I would to her, if I had half so much Time.
    